DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
This action is in reply to Applicant’s response filed on 11/30/2020.
The following is the current status of the claims:	
Claims 1, 9, 15, 22 – 23 have been amended by the Applicant. 
Claims 1, 9, and 15 have been further amended by the Examiner. 
	Claims 1, 3, and 6 – 23 have been examined and are currently pending.

Examiner Comment
	Examiner notes that numerous attempts were made to reach the Applicant to discuss potential claim amendments that would place this application in condition for allowance. Multiple calls to the Applicant were placed on 03/04/2021, 03/10/2021, and 03/16/2021. See the attached Examiner Initiated Interview Summary for additional details regarding these communications. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1, 3, and 6 – 23 is withdrawn pursuant Applicant’s arguments and amendments being found persuasive. See Reasons for Eligibility and Reasons for Allowance sections below for further analysis and discussion. 

Claim Rejections - 35 USC § 112(b) – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 3, and 6 – 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1, recites “determining, by a device and using data that is received from a user device, or a proximity-detection device associated with a first vehicle, and indicates that the user device and the proximity-detection device established wireless communications based on a wireless communications protocol used by both the user device and the proximity-detection device, that the user device and the first vehicle for comparison are within a threshold proximity of one another”, " which renders the claim indefinite because it is unclear what data is being utilized and how it is being utilized to indicate established wireless communications, to determine proximity of user device and the vehicle. While it is understood that numerous methods could be used to send data indicative of proximity to the “processing” device, the manner by which this is done is confusing and unclear. Examiner notes that the limitation should be amended to clarify which wireless communications are established and which are utilized as indicators of proximity. In other words, what type of indication is being provided to the processing device and which devices transmits or communicates said indications (e.g. the proximity-detection device transmitting an indication that the user device is within the threshold of the proximity detection device, wherein the indication is transmitted to a processing device (Spec: para. 0016); and/or the user device providing a proximity-detection device identifier to the processing device, which then uses the identifier to identify the proximity-detection device and/or the proximate vehicle within proximity of the user device, etc.). Examiner notes that there are several examples of indications and communications between devices described in paragraphs 0013 – 0016 of the specification, the Applicant should amend the claims according to the recited examples. 

	Independent claim 9, recites substantially similar limitation as claim 1 above, claim 9 is rejected under substantially similar rationale. 
	
Independent claim 15, recites substantially similar limitation as claims 1 and 9above, claim 15 is rejected under substantially similar rationale.

	Dependent claims 3, 5 – 8, 10 – 14, and 16 – 23 inherit the deficiencies of claims 1, 9, and 15 and therefore are rejected on the same basis as indicated above for claims 1, 9, and 15. 

Reasons for Eligibility
Claims 1, 3, and 6 – 23 have been determined to be eligible over 35 U.S.C. 101 pursuant Examiner’s amendments in combination with Applicant’s initial amendments and arguments. The Examiner notes that the instant claims recite eligible subject matter because the additional elements integrate the abstract idea into a practical application. Specifically, the present invention has a specific manner by which user’s proximity to vehicles of interest is tracked, and the proximity detection further triggers presentation of user specific information regarding the product within their proximity as well as other similar or related products that are also within the proximity of the user and the product. The 

Allowable Subject Matter
Examiner notes that Applicant’s amendments to the claims do not change the subject matter that was indicated as allowed over the prior art in previous actions. As such the reasons for indicating allowable subject matter presented in the Non-Final Rejection mailed on 08/31/2020 remain the same, and the rationale is reiterated and further updated below. 
Upon review at of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art.  
The most pertinent prior art made of record includes Levy, Dorner, Sherony and Chaney [see Final Rejection 02/24/2020, see also Non-Final Rejection 08/31/2020].
The primary reference Levy disclosed the idea of measuring similarity between unique items by considering a base item and determining the probability that a user will be interested in a see Final Rejection, 02/24/2020, page 10]. While Levy disclosed the main idea of identifying items to present, Levy did not disclose determining, by a device, that a user device and a first vehicle for comparison are within a threshold proximity of one another, the determination being made based on a wireless communications protocol used by both the user device and a proximity-detection device associated with the first vehicle; obtaining, by the device, a comparison profile associated with the user device based on determining that the user device and the first vehicle are within the threshold proximity of one another; wherein the second vehicle is identified based on location information that indicates the second vehicle is within a threshold distance of the first vehicle; outputting by the device information for projection, presentation on augmented reality, or an interactive display. To this accord Dorner was cited because it disclosed determining proximity threshold between user devices and items, and obtaining comparison profiles based on the proximity. However, Dorner failed to teach the idea of determining proximity based on wireless communication protocols between a user device and a proximity detection device, or wherein the second vehicle is identified based on location information that indicates the second vehicle is within a threshold distance of the first vehicle; or projecting onto a vehicle by a projector device. To this accord, Sherony was cited because it taught the idea of projecting information using a projector device, or utilizing an interactive display.
The Examiner once again points to a previously cited NPL reference Chaney which discussed the idea of utilizing beacons and geo-fencing in commercial environments to detect customer presence through a user’s smartphone and allow the delivery of contextually relevant information to users based on the tracked geographical proximity. 
The Examiner notes that while the various references on record teach or suggest the ideas of obtaining comparison profiles, determining proximity, identifying attributes and the like for  none of the references combine the numerous different elements to implement the procedure and achieve the intended result of outputting specific sets of attributes to a user. As such, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant's claimed invention relying on improper hindsight bias.
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 9 and 15 recite substantially similar limitations as claim 1, and as such are allowed over the prior art based on a similar rationale.
Dependent claims 3, 6 – 8, 10 – 14, and 16 – 23 are allowed over the prior art based on their dependence off of allowable independent claims 1, 9, and 15. 
Please note that claims 1, 3, and 6 – 23 remain rejected under 35 U.S.C. 112(b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619